 

Exhibit 10.11

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

THIS AGREEMENT, effective August 18, 2015 (the “Effective Date”), is entered
into by and between Synergy CHC Corp., a corporation formed under the laws of
the State of Nevada (“Synergy”) and HAND MD CORP., a corporation incorporated
under the laws of Delaware (“Hand”).

 

RECITALS

 

WHEREAS, Hand owns or licenses all right, title and interest in and to certain
trademark(s), Know-How, and other intellectual property relating to a skincare
product known as Hand MD; and

 

WHEREAS, the Parties desire to enter into an agreement whereby Hand will license
to Synergy the exclusive right to manufacture and distribute the Licensed
Products (as defined below), pursuant to the terms and conditions herein.

 

NOW THEREFORE in consideration of the mutual promises and covenants contained
herein, the Parties, intending to be legally bound, agree as follows:

 

DEFINITIONS

 

Definitions. The following terms as used hereinafter in this Agreement shall
have the meaning set forth in this Section:

 

“Adverse Drug Reaction” means a noxious and unintended response to a drug, which
occurs at doses normally used or tested for the diagnosis, treatment, or
prevention of a disease or the modification of an organic function.

 

“Adverse Drug Event” means any untoward medical occurrence in a patient or
clinical investigation subject administered a pharmaceutical product and which
does not necessarily have to have a causal relationship with this treatment.

 

“Affiliate” means any corporation, firm, partnership or other entity that
directly or indirectly controls, is controlled by or is under common control
with a Party, with “control” meaning ownership of greater than fifty percent
(50%) of the voting stock or other voting interests in the Party or the right to
receive over fifty percent (50%) of the profits or earnings of the Party. Such
other relationship as in fact results in actual control over the management,
business, and affairs of a Party shall also be deemed to constitute control.

 

“Agreement”, “hereto”, “hereunder”, “herein” and similar expressions mean this
Intellectual Property License Agreement.

 

Page 1

 

 

“Applicable Laws” means any law, regulation, rule, guidance, order, judgment or
decree having the force of law in the Territory.

 

“Business Day” means any day other than (i) Saturday or Sunday or (ii) a day
that is a legal holiday in New York, New York, or (iii) any other day on which
banks in New York, New York are required to be closed.

 

“Commercial Sale” means any shipment of the Licensed Products in the Territory
pursuant to an arm’s length sale by Synergy or its Affiliates to a Third Party.

 

“Commercialize” means marketing, using, distributing, promoting, offering for
sale, and selling the Licensed Products.

 

“Effective Date” means the date specified in the initial paragraph of this
Agreement.

 

“Force Majeure” has the meaning set forth in Section 0.

 

“GMP” means good manufacturing practices as required under the rules of the
applicable Governmental Authority in the Territory.

 

“Governmental Authority” means any federal, state, provincial, or municipal
government body, commission, agency, board, court or tribunal in the Territory
and having jurisdiction in the particular circumstances.

 

“Hand Indemnified Party” has the meaning set forth in Section 0.

 

“Hand Marks” means the trade-marks “Hand MD”, and any other marks Hand may adopt
for use for the Licensed Products.

 

“Improvements” means any new indications, dosage strengths, reformulations, line
extensions or other advances in, modifications or improvements to the Licensed
Products.

 

“Know-How” means all scientific, technical, manufacturing, marketing,
production, sales and other information relating to the Licensed Products, as
well as any other intellectual property for or related to the Licensed Products,
that is known to or controlled by Hand and which is reasonably necessary for the
Commercialization of the Licensed Products in accordance with the terms of this
Agreement.

 

“Launch” means the date of the first Commercial Sale in the Territory of the
applicable Licensed Product.

 

“Licensed Products” means the Hand MD skincare products and all Improvements
thereto.

 

Page 2

 

 

“Minimum Royalty” means $0 for the first 12 months following the Effective Date;
$250,00 for months 13 through 24 following the Effective Date; and $500,000 for
months 25 through 36 following the Effective Date.

 

“Net Sales” means the gross amounts invoiced by or on behalf of Synergy and its
Affiliates for sales of Products to third parties that are not Affiliates of
Synergy in bona fide, arm’s-length transactions, plus any amounts not invoiced
in connection with any wholesale or retail level discounted prices, less the
following deductions if and to the extent they are (i) determined in accordance
with Synergy’s accounting standards, (ii) actually taken by Synergy or its
Affiliates and (iii) included in the gross invoiced sales price of any Licensed
Products or otherwise directly paid or incurred by Synergy or its Affiliates
with respect to the sale of Licensed Products:

 

  (a) charge-backs;         (b) bad debt; and         (c) amounts repaid or
credited by reasons of defects, rejections, recalls, returns.

 

“Party” means either Hand or Synergy and “Parties” means both Hand and Synergy.

 

“Regulatory Approval” means any and all approvals, marketing authorizations,
registrations and licenses (including amendments and supplements thereto)
necessary from a Governmental Authority for the Commercialization or manufacture
of the Licensed Products in or for the Territory.

 

“Regulatory Submissions” means all applications, filings, dossiers and the like
submitted to a Governmental Authority for the purpose of obtaining Regulatory
Approval.

 

“SDEA” means the Safety Data Exchange Agreement to be entered into by the
Parties within ninety (90) days after the Effective Date.

 

“Specifications” means the finished product specifications for each Licensed
Product as required by the applicable Regulatory Approval and as may be modified
from time to time in accordance with the provisions of this Agreement.

 

“Synergy Indemnified Party” has the meaning set forth in Section 0.

 

“Territory” means worldwide.

 

“Third Party” means any person other than the Parties and their Affiliates.

 

Other Definitional and Agreement References. References to any agreement,
contract, statute, act, or regulation are to that agreement, contract, statute,
act, or regulation as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

 

Page 3

 

 

Ambiguities. Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

 

Sections and Headings. The term “Section” refers to the specified Section of
this Agreement, unless otherwise specified. Headings and captions of the
Sections hereof are for convenience only and are not to be used in the
interpretation of this Agreement.

 

Dollars. References in this Agreement to “Dollars” or “$” shall mean the legal
tender of the United States, unless otherwise noted.

 

Date References. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively.

 

Gender. Words of one gender include the other gender.

 

Include, Includes, Including. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import.

 

Solidary Obligations. Unless specified otherwise in this Agreement, the
obligations of any Party consisting of more than one person are solidary (joint
and several).

 

No Strict Construction. This Agreement has been prepared jointly and shall not
be strictly construed against either Party.

 

Number of Days. Whenever this Agreement refers to a number of days, unless
otherwise specified, such number shall refer to calendar days.

 

Party References. Reference to any Party includes the successors and permitted
assigns of that Party.

 

Singular/Plural. Words using the singular or plural number also include the
plural or singular number, respectively.

 

GRANT OF RIGHTS

 

License. Subject to the terms of this Agreement, Hand hereby grants to Synergy
and Synergy hereby accepts, for the Term, and for the Territory, an exclusive
license under the Know-How to Commercialize the Licensed Products.

 

Sublicensing. Synergy may sublicense its rights granted hereunder or use
sub-distributors or third party service providers to exercise its rights or
fulfill its obligations hereunder. All sublicense agreements, distribution or
other arrangements or agreements shall be consistent with the terms and
conditions of this Agreement, and Synergy assumes full responsibility for any
actions taken by any sublicensee, distributor or other party and any of the
expenses, costs, or fees incurred by any sublicensee, distributor or other
party.

 

Page 4

 

 

No Implied Licenses. Neither Party grants to the other Party any right or
license to use any of its intellectual property, Know-How or other proprietary
information, materials or technology, or to practice any of its patent,
trademark, or trade dress rights, except as expressly set forth in this
Agreement.

 

Restriction on Hand. During the Term of this Agreement, Hand shall not: (i)
solicit or accept orders for distribution of Licensed Products to a Third Party
for sale or distribution in the Territory; (ii) distribute any Licensed Products
for sale or use in the Territory; or (iii) grant any license or right with
respect to the Licensed Products in the Territory.

 

Performance by Affiliates. The Parties agree that their respective rights and
obligations may be exercised or performed by any of their Affiliates; provided,
however, that each Party shall be fully responsible and liable for the actions
of such Affiliates in the performance of such obligations and shall ensure that
such Affiliate complies with the terms of this Agreement.

 

REGULATORY AND DEVELOPMENT

 

Regulatory Submissions. Synergy shall be solely responsible, at its expense, for
preparing, filing, and managing any Regulatory Submission and for maintaining
any Regulatory Approval for the Licensed Products in the Territory. Hand shall
provide reasonable assistance to Synergy in making submissions to Governmental
Authorities and maintaining such Regulatory Approvals. Unless otherwise required
by Applicable Law, any Regulatory Approvals shall be filed, owned and held in
the name of Synergy. Synergy shall notify Hand of all Regulatory Submissions
that it submits.

 

Regulatory Correspondence. Each Party shall promptly (and in any event, within
five (5) Business Days of the date of receipt of notice) notify the other Party
in writing of, and shall provide the other Party with copies of, any material
correspondence received from a Governmental Authority in the Territory. In the
event that a Party receives any material regulatory letter requiring a response,
the other Party will cooperate fully with the receiving Party in preparing such
response and will promptly provide the receiving Party with any data or
information required by the Receiving Party in preparing any such response.

 

Other Covenants of Synergy. In addition to its other obligations, commitments
and undertakings set out in this Agreement, Synergy agrees to:

 

assume the reasonable costs of intellectual property filings, procurement and
maintenance for all intellectual property applications and registrations
associated with the Licensed Products in the Territory; and

 

Page 5

 

 

assume all marketing, sales and distribution expenses related to the
commercialization of the Licensed Products in the Territory.

 

Other Covenants of Hand. In addition to its other obligations, commitments and
undertakings set out in this Agreement, Hand agrees to:

 

provide Synergy with all documentation relating to the submissions for
Regulatory Approval to the U.S. Food and Drug Administration or the European
Medicines Agency or any other Governmental Authority for the Licensed Products
within one (1) month from submission;

 

where applicable, provide reasonable assistance to Synergy with the Regulatory
Submission of the Licensed Products in the Territory;

 

provide full assistance and cooperation with respect to securing intellectual
property protection in the Territory for the Licensed Products;

 

not assign the intellectual property associated with Licensed Products to any
Third Party;

 

coordinate Launch activities with Synergy, including pharmacovigilence, pricing,
reimbursement, positioning and health care conferences; and

 

promptly provide United States and international marketing and sales materials
used for the Licensed Products.

 

TRADEMARKS

 

Trade-Mark License. Hand hereby grants to Synergy, for the Term, an exclusive,
royalty-free license to use the Hand Marks in the Territory in association with
the Licensed Products.

 

Ownership. Synergy acknowledges that the Hand Marks are owned by Hand. The Hand
Marks shall be and remain the sole and exclusive property of Hand. Synergy shall
not contest the ownership of the Hand Marks or the validity of any registration
relating thereto. Synergy agrees, at the request of Hand, to execute any and all
proper documents appropriate to assist Hand in obtaining and maintaining Hand’s
rights in and to the Hand Marks.

 

Licensed Products to Bear Mark. Licensed Products distributed by Synergy under
this Agreement shall bear the Hand Marks, subject to the approval of such
labeling by appropriate Governmental Authorities.

 

No Similar Mark. Synergy will not, without Hand’s prior written consent,
register or use in connection with any product, any trade-mark that is
confusingly similar to the Hand Marks.

 

Page 6

 

 

COMMERCIALIZATION

 

Safety Data Exchange Agreement. The parties agree to develop and commit to a
Safety Data Exchange Agreement (“SDEA”) that allows them to fulfill their
respective regulatory and pharmacovigilence obligations relating to Adverse Drug
Event and Adverse Drug Reaction reporting. Such SDEA will be completed within
ninety (90) days after the Effective Date.

 

Quality Complaint Reporting. Synergy shall be solely responsible for collecting
and responding to any product quality complaint relating to the Licensed
Products received from a customer in the Territory. Synergy shall investigate
and provide Hand, in a timely manner, with reports resulting from such
investigations. If Hand receives a product quality complaint relating to the
Licensed Products from a customer in the Territory, it shall investigate and
promptly report the investigation results to Synergy, who will be solely
responsible for communication and response, if any, to the customer in the
Territory. If Synergy does not or is unable to respond to any product quality
complaints related to the Licensed Products in a timely manner, Hand shall have
the right to do so.

 

Other Information. In addition to the foregoing information to be provided, each
Party shall provide to the other Party with any: (i) information relating to the
efficacy and/or safety of the Licensed Products, including any recall of the
Licensed Products; (ii) complaints from customers, healthcare professionals or
competitors in the Territory relating to the Licensed Products; (iii)
information relating to any potential liability to any Third Party in the
Territory that is reasonably likely to arise for either Party in connection with
the Commercialization of the Licensed Products in the Territory; (iv)
information relating to any inspections, inquiries, issues raised or actions
taken by any Governmental Authority in the Territory; and (v) any other
information necessary or reasonably desirable to enable each Party to comply
with any Applicable Law in the Territory or elsewhere.

 

Recall. Synergy shall advise Hand of any Governmental Authority initiated
mandatory recall of Licensed Products in the Territory. Prior to executing any
recall of Licensed Products in the Territory, Synergy shall review with Hand the
proposed manner in which the recall is to be carried out. Synergy will give due
consideration to any reasonable recommendation from Hand as to the manner of
conducting the recall, provided that it is agreeable to the applicable
Governmental Authority. Synergy shall communicate directly with the applicable
Governmental Authorities in relation to a Licensed Products recall in the
Territory.

 

ROYALTIES

 

Earned Royalty. In consideration of its license to the Know-How under this
Agreement, Synergy shall pay to Hand a royalty of 5% of the Net Sales Price of
each Licensed Product sold, transferred or otherwise disposed of by or for
Synergy in the Territory during Term pursuant to Section 2.1, not including
Sublicensing Royalty (“Earned Royalty”), and 5% of all amounts received by
Synergy from any sublicenses granted pursuant to Section 2.2 (“Sublicensing
Royalty; the Earned Royalty and Sublicensing Royalty shall be collectively the
“Royalties”).

 

Page 7

 

 

Minimum Royalty. If the total Royalties for any calendar quarter is less than
the Minimum Royalty, Synergy shall pay Hand the Earned Royalty plus the
difference between the Minimum Royalty and the Earned Royalty for that calendar
quarter. For clarity, the Minimum Royalty (if any) is calculated quarterly
(i.e., for months 13 through 24 following the Effective Date, it is $62,500 per
calendar quarter). The Minimum Royalty terminates upon the 3 year anniversary of
the Effective Date.

 

Taxes. Synergy will make all payments to Hand under this Agreement without
deduction or withholding for taxes except to the extent that any such deduction
or withholding is required by law in effect at the time of payment. Any tax
required to be withheld on amounts payable by Synergy under this Agreement will
be timely paid by Synergy on behalf of Hand to the appropriate Governmental
Authority, and Synergy will furnish Hand with the corresponding proof of payment
of such tax, as may be required in order to enable Hand to request reimbursement
or deduction of the withheld amount, or to otherwise comply with its duties.
Synergy and Hand agree to cooperate to legally minimize and reduce such
withholding taxes and provide any information or documentation required by any
taxing authority.

 

Payment Terms and Royalty Statements

 

Synergy shall pay all Royalties (and Minimum Royalties, if applicable) for each
calendar quarter within 60 days of the end of such calendar quarter. Synergy
shall make all payments in US dollars by wire transfer of immediately available
funds to a bank account to be designated in writing by Hand.

 

On or before the due date for all payments to Hand pursuant to this Section 6,
Synergy shall provide Hand with a statement (“Payment Statement”) showing:

 

the total Net Sales Price of all Licensed Products sold, transferred or
otherwise disposed of by Synergy and the total Sublicensing Revenue accrued in
the relevant calendar quarter;

 

the calendar quarter for which the Earned Royalties and the Sublicensing
Royalties were calculated; and

 

such other particulars as are reasonably necessary or as may be reasonably
requested by Hand for an accurate accounting of the payments made pursuant to
this Agreement.

 

6.4Records. During the Term of the Agreement and for a period of 2 years from
the termination of this Agreement, Synergy shall keep complete and accurate
records of its and its records that are reasonably necessary for the calculation
of payments to be made to Hand hereunder.

 

Page 8

 

 

Audit

 

Hand, at its own expense, may at any time within 1 year after receiving any
Payment Statement from Synergy, nominate an independent Certified Public
Accountant (“Auditor”) who shall have access to Synergy’s applicable records
during Synergy’s normal business hours for the purpose of verifying all payments
made under this Agreement.

 

Hand shall provide to Synergy a copy of the Auditor’s audit report within 5 days
of Hand’s receipt of the report. If the report shows that payments made by
Synergy are deficient by more than five percent (5%) of the amount that was
reported under this Agreement, Synergy shall pay Hand the deficient amount and
the fees and expenses of the Auditor in connection with such audit within 30
days after Synergy’s receipt of the audit report.

 

INTELLECTUAL PROPERTY

 

Notification of Third Party Infringement. Each Party shall promptly disclose to
the other in writing within ten (10) Business Days, any actual, alleged, or
threatened Third Party infringement or misappropriation in the Territory of any
Know-How and any actual, alleged or threatened infringement or passing off of
the Hand Mark, of which such Party becomes aware.

 

Response to Third Party Infringement. Hand shall have the first right, but not
any obligation, to respond to any actual or threatened infringement of Know-How,
the Hand Mark or of any unfair trade practices, trade dress imitation, passing
off of counterfeit goods, or like offenses in the Territory relating to the
Licensed Products. If Hand elects to respond to any actual or threatened
infringement by initiating a proceeding, Hand shall use legal counsel of its
choice at its expense and shall have full control over the conduct of such
proceeding. Hand may settle or compromise any such proceeding without the
consent of Synergy; provided, however, that if such settlement affects Synergy’s
rights under this Agreement, or Synergy’s ability to Commercialize the Licensed
Products within the Territory, or otherwise requires Synergy to admit
wrongdoing, fault, or liability, Hand will not settle or compromise any such
proceeding without the written consent of Synergy, such consent not to be
unreasonably withheld, conditioned, or delayed. If Hand elects not to respond to
any actual or threatened infringement of the Know-How, the Hand Mark or of any
unfair trade practices, trade dress imitation, passing off of counterfeit goods,
or like offenses in the Territory relating to the Licensed Products, then
Synergy shall have the right, but not the obligation, to take action, at its
sole expense, in which case Synergy shall have full control over the conduct of
such proceeding and Synergy may settle or compromise any such proceeding without
the consent of Hand; provided, however, that if such settlement affects Hand’s
intellectual property rights or its rights under this Agreement, or otherwise
requires Hand to admit wrongdoing, fault, or liability, Synergy will not settle
or compromise any such proceeding without the written consent of Hand, such
consent not to be unreasonably withheld, conditioned, or delayed. Synergy shall
be solely responsible for any legal costs or damages awards made in any
proceeding that is initiated by Synergy in the event that Hand elects not to
respond to any actual or threatened infringement.

 



Page 9

 

 

Cooperation. Each Party shall cooperate reasonably, at its expense, in any
enforcement effort initiated by the other Party. The Parties nor their
Affiliates shall contest any joinder in any proceeding sought to be brought by
the other Party if such joinder is required by Law.

 

Recovery. Except as otherwise agreed to by the Parties as part of a cost-sharing
arrangement, any monetary award recovered from a Third Party in connection with
any proceeding initiated to protect, maintain, defend, or enforce any
intellectual property in the Territory or recovered from a Third Party in
connection with any proceeding initiated for infringement or misappropriation of
intellectual property shall first be used to reimburse the Parties for any
out-of-pocket legal expenses relating to such proceeding and the balance being
retained by the Party that brought and controlled such litigation.

 

Infringement of Third Party IP. If either Party becomes aware that its
activities performed hereunder may constitute actual or alleged infringement or
misappropriation of the intellectual property rights of a Third Party, it shall
promptly notify the other Party and the Parties shall promptly discuss a
strategy to defend or mitigate against any actual or alleged infringement.

 

REPRESENTATION AND WARRANTIES

 

Hand Covenants, Representations and Warranties. Hand covenants, represents and
warrants (as the case may be) to Synergy that:

 

Hand is a corporation duly organized, validly existing and in good standing
under the laws of Delaware;

 

Hand has the legal right and authority to enter into this Agreement;

 

Hand has taken all necessary actions to authorize the execution, delivery and
performance of this Agreement;

 

Hand has obtained all consents, licenses and authorizations that are necessary
to perform its obligations under this Agreement;

 

Upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of Hand, enforceable against Hand in
accordance with its terms, except to the extent enforceability is limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights and remedies
or equitable principles;

 

Page 10

 

 

The performance of Hand’s obligations under this Agreement will not conflict
with its organizational documents, as amended, or result in a breach of any
material agreements or contracts to which it is a party;

 

Hand has not and will not, during the term of this Agreement, enter into any
material agreements or contracts that would conflict with its obligations under
this Agreement;

 

Hand solely owns all of the Know-How and Hand Marks licensed to Synergy pursuant
to this Agreement and the Know-How licensed to Synergy pursuant to this
Agreement is all of the Know-How that is necessary for Synergy to carry out its
obligations and exercise its rights under this Agreement;

 

Hand has not received any notice that the manufacture, sale, or use of the
Licensed Products in the Territory infringes upon any intellectual property
rights of any Third Parties in the Territory; and

 

To the knowledge of Hand, there are no activities being carried out by Third
Parties in the Territory that would constitute infringement or misappropriation
of the Know-How or the Hand Mark.

 

Synergy Representations and Warranties. Synergy covenants, represents and
warrants to Hand (as the case may be) as follows:

 

Synergy is a corporation duly organized, validly existing and in good standing,
under the laws of Nevada;

 

Synergy has the legal right, authority, and power to enter into this Agreement;

 

Synergy has taken all necessary action to authorize the execution, delivery, and
performance of this Agreement;

 

Upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of Synergy, enforceable against
Synergy in accordance with its terms, except to the extent enforceability is
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
and remedies or equitable principles;

 

The performance of Synergy’s obligations under this Agreement will not conflict
with its organizational documents or result in a breach of any material
agreements or contracts to which it is a party; and

 

Synergy has not and will not, during the term of this Agreement, enter into any
material agreements or contracts that would be inconsistent with its obligations
under this Agreement.

 

Page 11

 

 

WARRANTY DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED.

 

LIMITATIONS OF LIABILITY. WITHOUT LIMITING THE PARTIES’ OBLIGATIONS REGARDING
INDEMNIFICATION, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR TO ANY
THIRD PARTY WHO MAY BENEFIT FROM ANY PROVISION OF THIS AGREEMENT FOR SPECIAL,
INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING DAMAGES
RESULTING FROM LOSS OF USE, LOSS OF PROFITS, INTERRUPTION OR LOSS OF BUSINESS OR
OTHER ECONOMIC LOSS) ARISING OUT OF THIS AGREEMENT OR WITH RESPECT TO A PARTY’S
PERFORMANCE OR NON-PERFORMANCE HEREUNDER.

 

Indemnification by Hand. Hand hereby agrees to defend, indemnify, and hold
Synergy, its Affiliates and their respective officers, directors, employees and
agents, (each a “Synergy Indemnified Party”) harmless from and against any Third
Party’s claims for loss, damage, or liability resulting from: (i) any breach of
this Agreement or any warranty or covenant provided in this Agreement by Hand or
an Affiliate of Hand; (ii) any violation of Applicable Law by Hand or its
Affiliates; and (iii) any negligent act or omission or willful misconduct of
Hand or its Affiliates; (iv) any claim that the sale by Synergy or its
Affiliates, of the Licensed Products infringes on intellectual property rights
in the Territory of any other person; (v) any claim arising from any use, within
the approved labelling, made by any person of any of the Licensed Products; in
all cases, except to the extent such Third Party’s claim for loss, damage or
liability is the result of: (i) any breach of this Agreement by Synergy or a
Synergy Indemnified Party, (ii) any violation of Applicable Law by Synergy or a
Synergy Indemnified Party, or (iii) any negligent act or omission or willful
misconduct of Synergy or a Synergy Indemnified Party.

 

Indemnification by Synergy. Synergy hereby agrees to defend, indemnify, and hold
Hand, its Affiliates and their respective officers, directors, employees and
agents, (each a “Hand Indemnified Party”) harmless from and against any Third
Party’s claims for loss, damage, or liability resulting from: (i) any breach of
this Agreement or any warranty or covenant provided in this Agreement by Synergy
or an Affiliate of Synergy; (ii) any violation of Applicable Law by Synergy or
its Affiliates; and (iii) any negligent act or omission or willful misconduct of
Synergy or its Affiliates; in all cases, except to the extent such Third Party’s
claim for loss, damage or liability is the result of: (i) any breach of this
Agreement by Hand or a Hand Indemnified Party, (ii) any violation of Applicable
Law by Hand or a Hand Indemnified Party, or (iii) any negligent act or omission
or willful misconduct of Hand or a Hand Indemnified Party.

 

Page 12

 

 

Indemnification Procedure. If an indemnified party intends to claim
indemnification under this Section 0, such party shall promptly notify the other
party of any loss, claim, damage, liability or action in respect of which the
indemnified party intends to claim such indemnification, and the indemnifying
party shall have a first opportunity to assume the sole defense thereof with
counsel selected by the indemnifying party and approved by the indemnified party
acting reasonably; provided, however, that an indemnified party shall have the
right to retain its own counsel and participate fully in the defense, with the
fees and expenses to be paid by the indemnified party. The failure or delay to
deliver notice to the indemnifying party, within a reasonable time after the
commencement of any such proceeding, if irreparably prejudicial to the
indemnifying party’s ability to defend such proceeding, shall relieve the
indemnifying party of any and all liability to the indemnified party under this
Section 0. The indemnified party shall cooperate fully with the indemnifying
party and their legal representatives in the investigation of any loss, claim,
damage, or liability covered by this indemnification, and shall mitigate such
loss and damages. Any amount payable in order to satisfy an indemnity hereunder
shall be paid as soon as reasonably possible after the indemnified party has
incurred an indemnified expense and notified the indemnifying party thereof.

 

Compliance with Law. Each Party shall comply, and shall require their Affiliates
and permitted sublicensees to comply, with all Applicable Laws relative to their
obligations hereunder.

 

Insurance. The Parties shall maintain insurance, including product liability
insurance, that is adequate to cover their obligations hereunder and that is
consistent with normal business practices of prudent corporations engaged in the
same or a similar business. The Parties acknowledge and agree that such
insurance shall not be construed to create a limit with respect to their
indemnification obligations.

 

TERM AND TERMINATION

 

Term. This Agreement will take effect from the Effective Date and, unless
earlier terminated in accordance with the terms herein, will continue in
perpetuity (the “Term”).

 

Termination for Breach. Either Party may terminate this Agreement by written
notice to the other Party with immediate effect in the following cases:

 

In the event of a petition in bankruptcy or insolvency of the other Party, or in
case of the filing by the other Party of any petition or answer seeking
reorganization, readjustment, or rearrangement of its business under any law or
any government regulation relating to bankruptcy or insolvency, or in case of
the institution by the other Party of any proceedings for the liquidation or
winding up of its business, or for the termination of its corporate charter.

 

If the other Party is otherwise in material default or breach of this Agreement
and such default or breach is not cured within (i) thirty (30) days after
written notice thereof is delivered to the defaulting or breaching Party, or
(ii) in the case of a breach that cannot be cured within thirty (30) days,
within a reasonable period not exceeding sixty (60) days after written notice
thereof is delivered to the defaulting or breaching Party.

 

Page 13

 

 

Effect of Termination. Upon expiry or termination of this Agreement, all
licenses and rights granted by Hand hereunder shall terminate and Synergy will:

 

except as provided for in Section 0, cease any Commercialization of the Licensed
Products in the Territory; and

 

within thirty (30) days or expiry or termination, transfer title to all current
and pending Regulatory Approvals for the Licensed Products to Hand and assist
Hand, at Hand’s cost, in submitting appropriate documents to transfer the
Regulatory Approvals for the Licensed Products to Hand or its designee.

 

Survival. In the event of the termination of this Agreement for any reason, the
following provisions of this Agreement shall survive: Sections 1, 7, 8.5, 8.7,
9.4, 9.5 and 10, and any other terms which, by their nature, require or
contemplate performance by the Parties after expiry or termination. In any
event, termination of this Agreement shall not relieve the Parties of any
liability which accrued hereunder prior to the effective date of such
termination.

 

Sell-Off of Inventory. Upon termination of this Agreement, Synergy shall be
entitled to sell off any inventory of the Licensed Products in Synergy’s
possession or control on the date such termination is effective, provided such
sales are in the normal course of business and consistent with sales of the
License Products during the Term of this Agreement.

 

OTHER PROVISIONS

 

Further Assurances. Upon request by either Party and at such Party’s expense,
the other Party shall do such further acts and execute such additional
agreements and instruments as may be reasonably necessary to give effect to the
purposes of this Agreement.

 

Independent Status. Each Party shall act as an independent contractor and shall
not bind nor attempt to bind the other Party to any contract, nor any
performance of obligations outside of the license agreement. Nothing contained
or done under the Agreement shall be interpreted as constituting either Party
the agent of the other in any sense of the term whatsoever or in the
relationship of partners or joint venturers.

 

Assignment. Except in connection with the acquisition of Synergy or the sale of
all or substantially all of the assets of Synergy, this Agreement may not be,
directly or indirectly, assigned or transferred, in whole or in part, by a Party
to a Third Party without the prior written consent of the other Party. The
rights and obligations contained herein shall enure to the benefit of each
Party’s successors and permitted assigns, and shall be binding on and
enforceable against the relevant Party’s successors and permitted assigns. Any
reference in this Agreement to any Party shall be construed accordingly.

 

Page 14

 

 

Compliance with law. Each Party shall comply with, and shall not be in violation
of any valid applicable international, national, provincial or local statutes,
laws, ordinances, rules, regulations, or other governmental orders of the
Territory.

 

Force Majeure. No Party shall be responsible for a failure or delay in
performance of any of the obligations hereunder due wars, insurrections,
strikes, acts of God, power outages, storms, or actions of regulatory agencies
(such events being defined as “Force Majeure”), provided that the Party seeking
relief from its obligations promptly advises the other Party forthwith of the
Force Majeure. A Party whose performance of obligations has been delayed by
force majeure shall use commercially reasonable efforts to overcome the effect
of the Force Majeure as soon as possible. The other Party will have no right to
demand indemnity for damage or assert a breach against such Party, provided,
however, that if the event of Force Majeure preventing performance shall
continue for more than one (1) month, and such underlying cause would not also
prevent other parties from performing such obligations, then the Party not
subject to the event of Force Majeure may terminate this Agreement with a
written notice to the other without any liability hereunder, except the
obligation to make payments due to such date.

 

Notices and Amendments. Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be given by internationally
recognized international courier, and shall be deemed to have been received at
the time it is delivered to the applicable address noted below. Notices of
change of address shall also be governed by this Section 0. Notices and other
communications shall be addressed as follows:

 

In the case of Synergy:

 

Synergy CHC Corp.


c/o Jack Ross

865 Spring Street

Westbrook, Maine 04092

E-mail: jack@synergystrips.com

 

with a copy to:

 

Wyrick Robbins Yates & Ponton LLP



4101 Lake Boone Trail, Suite 300

Raleigh, North Carolina 27607

U.S.A.

Attention: W. David Mannheim



E-mail: dmannheim@wyrick.com

 

Page 15

 

 

In the case of Hand:

 

[____________]

Attention:

Fax:

E-mail:

 

with a copy to:

 

Klehr Harrison Harvey Branzberg LLP

1835 Market Street, Suite 1400

Philadelphia, Pennsylvania 19103

U.S.A.

Attention: William W. Matthews, III

E-mail: WMatthews@klehr.com

 

Complete Agreement. This Agreement embodies all of the understandings and
obligations between the Parties with respect to the Licensed Products and
supersedes any prior or contemporaneous agreements and understandings, whether
written or oral, between the Parties with respect to the subject matter hereof.
Any amendments or supplements to this Agreement shall not be valid unless
executed in writing by duly authorized officers of both parties.

 

Waiver. No failure to exercise and no delay in exercising any right or remedy
hereunder shall operate as a waiver thereof. Any waiver granted hereunder shall
only be applicable the specific acts covered thereby and shall not apply to any
subsequent events, acts, or circumstances.

 

Severability. In the event any portion of this Agreement shall be held illegal,
void or ineffective, the remaining portion hereof shall remain in full force and
effect. If any of the terms or provisions of this Agreement are in conflict with
any applicable statute or rule of law, then such terms or provisions shall be
deemed inoperative to the extent that they may conflict therewith and shall be
deemed to be modified to conform with such statute or rule of law.

 

Governing Law. This Agreement all disputes arising out of or relating to this
Agreement, or the performance, enforcement, breach or termination hereof or
thereof, and any remedies relating thereto, shall be construed, governed by and
interpreted in accordance with the laws of the State of Delaware. The Parties
hereto irrevocably consent to the exclusive jurisdiction of, the federal and
state courts of the State of Delaware located in Wilmington, Delaware for such
purpose. If either Party in its sole judgment, acting reasonably, believes that
any dispute could cause it irreparable harm, such Party will be entitled to seek
equitable relief in order to avoid such irreparable harm.

 

Page 16

 

 

Public Announcements. Neither Party shall originate any publicity, news release,
or public announcements relating to this Agreement (including, without
limitation, its existence, its subject matter, the Parties’ performance, any
amendment hereto, or performance hereunder), whether to the public or press,
stockholders, or otherwise, without the prior written consent of the other
Party, save only such announcements that are required by law or the rules of any
relevant stock exchange to be made or that are otherwise agreed to by the
Parties. If a Party decides to make an announcement, whether required by law or
otherwise, it shall give the other Party reasonable notice of the text of the
announcement so that the other Party shall have an opportunity to comment upon
the announcement. To the extent that the receiving Party reasonably requests the
deletion of any information in any such announcement, the disclosing Party shall
delete such information unless, in the opinion of the disclosing Party’s legal
counsel, such information is required by law or the rules of any relevant stock
exchange to be disclosed. The timing and content of the initial press release
relating to this Agreement, if any, including its existence, the subject matter
to which it relates and the transactions contemplated herein will, except as
otherwise required by law or any stock exchange rules, be determined jointly by
the Parties.

 

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be considered one and the same Agreement and shall become
effective when a counterpart hereof has been signed by each of the Parties and
delivered to the other Party.

 

Time of Essence. Time shall be of the essence of this Agreement and of each
provision hereof.

 

[Signature page follows]

 

Page 17

 

 

In witness whereof, the parties have signed this Agreement.

 

SYNERGY CHC CORP.   HAND MD CORP.           By: /s/ Jack Ross   By: /s/ Jack
Ross Name: Jack Ross   Name: Jack Ross Title: President and Chief Executive
Officer   Title: President

 

Signature Page – Intellectual Property License Agreement

 

Page 18

 

 

 

